Opinion of the Couht by
Judge Carroll
Reversing.
This is an agreed case between the town of Whites-burg, in Letcher county, and Letchei county, for the purpose of having determined which of these municipalities shall maintain a public road within the corporate limits of the town of Whitesburg.
It appears from the agreed state of facts that the road in controversy, while located within the corporate limits of the town, does not traverse any part of the town occupied by buildings, but lies between the town limits and that part of the town in which all of the residences and other buildings are situated. This fact, however, we do not regard as at all material in determining whose duty it is to maintain this road in reasonable repair. That the road in question is within the corporate limits of the town is sufficient to put the duty of keeping it in repair on the town so long as it is kept open as one of the public ways of the town. In other words, it occupies the position of one of the streets of the town as much so as if it were located in the business part of the town.
If the limits of the town are too large for the business and population of the town and the authorities want to relieve themselves of the obligation to keep *605this road, which now may be called a street, in repair, they may, by appropriate action, reduce tbe town limits and thereby place as much as they desire of this street outside tbe town limits, thus recommitting it to tbe care of tbe county as one of its public roads, or it may be closed as a public way of tbe town unless it is necessary to enable tbe people of tbe county to go to and from tbe publie buildings of tbe county that are situated in tbe town.
We think this ease is controlled by tbe opinion of this court in Board of Council of Danville v. Fiscal Court of Boyle County, 106 Ky., 608, and by tbe opinion in Nelson County v. City of Bardstown, 124 Ky., 636.
Wherefore, tbe judgment, bolding that it was tbe duty of tbe county to maintain this road, is reversed, with directions to enter a judgment in conformity with this opinion.